Citation Nr: 9917331	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-09 241 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a high cholesterol 
level.

4.  Entitlement to service connection for joint pain of the 
neck, hands, and right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has 
tinnitus as a result of exposure to noise while in service.

2.  There is no evidence that the veteran currently has a 
hearing loss disability as defined by regulations.  

3.  There is no evidence that the veteran's high cholesterol 
level or hypercholesterolemia is a disability.  

4.  There is no evidence connecting a high cholesterol level 
or hypercholesterolemia to disease or injury during the 
veteran's active service.  

5.  There is no evidence that the veteran's has any current 
disability manifested by joint pain of the neck, hands, or 
right elbow.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (1998).

3.  The veteran's claim of entitlement to service connection 
for a high cholesterol level is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

4.  The veteran's claim of entitlement to service connection 
for joint pain of the neck, hands, and right elbow is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for tinnitus.

Initially, the Board finds that the veteran's tinnitus claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  He has not alleged that there are any records 
of probative value that may be obtained which have not 
already been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran contends that tinnitus was incurred in or 
aggravated by service, or is proximately due to or the result 
of a disease or injury incurred in or aggravated by service, 
and that service connection therefor is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and entitlement to 
service connection for tinnitus is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1998).

An August 1994 VA audiological examination notes that the 
veteran reported bilateral, intermittent tinnitus.  The onset 
was approximately four years prior to the examination and he 
attributed the tinnitus to being exposed to loud aircraft 
noise while he was a parachute qualified administrative 
specialist at Fort Bragg.  The tinnitus did not keep him 
awake, nor did it interfere with his ability to understand 
conversation.  The veteran described the tinnitus as a high-
pitched, whining sound and subjectively rated it as a mild 
problem.

The Board finds that the criteria for entitlement to service 
connection for tinnitus are met.  Although the veteran's 
service medical records are silent for any complaint of or 
treatment for tinnitus, the August 1994 VA examination, 
conducted approximately three months following the veteran's 
separation from service, did find tinnitus as reported by the 
veteran, attributes that tinnitus to his service and his 
duties during service, which included exposure to noise.

Accordingly, resolving all doubt in the favor of the veteran, 
the Board finds that tinnitus was incurred in service, and 
service connection therefor is granted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).


II.  Entitlement to service connection for hearing loss; a 
high cholesterol level; and joint pain of the neck, hands, 
and right elbow.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Arthritis and 
other organic diseases of the nervous system are chronic 
diseases with a presumptive periods of one year.  38 C.F.R. 
§§ 3.307, 3.309 (1998).

A.  Hearing Loss

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss during service, 
or whether hearing loss which could be considered an other 
organic disease of the nervous system manifested to a 
compensable degree within one year following his separation 
from service; (2) whether he currently has hearing loss which 
constitutes a disability for VA purposes; and if so, (3) 
whether any current hearing loss is etiologically related to 
his service or is proximately due to or the result of a 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

An August 1994 VA audiological examination found that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
20
LEFT
0
5
0
10
30

Average pure tone thresholds losses were 9 decibels in the 
right ear, and 11 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

The Board notes that the veteran's level of hearing loss does 
not meet the regulatory criteria to be considered a 
disability for VA purposes.  The auditory threshold in the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are all less 
than 40 decibels.  The evidence does not show auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater.  
Furthermore, speech recognition scores using the Maryland CNC 
Test are greater than 94 percent

As the veteran does not currently have hearing loss which may 
be considered a disability for VA purposes, his claim fails 
to show the required elements of a well grounded claim, which 
require the presence of a current disability in order to 
establish service connection.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

B.  A High Cholesterol Level

In this case, the determinative issues presented by this 
claim are (1) whether the veteran had a disability manifested 
by a high cholesterol level during service; (2) whether he 
currently has any disability manifested by a high cholesterol 
level; and if so, (3) whether any current disability 
manifested by a high cholesterol level is etiologically 
related to his service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records reveals 
elevated cholesterol readings on numerous occasions during 
the veteran's service.  An April 1994 service medical record 
provides a diagnosis of hypercholesterolemia.

An August 1994 VA general medical examination notes that the 
veteran was found to have elevated cholesterol in September 
1992.  He was placed on a diet and failed that therapy.  He 
was then started on Lopid.  This resulted in the lowering of 
his cholesterol.  He was then switched to Mevacor.  He 
continued to take Mevacor and follow a low cholesterol diet.  
The veteran's cholesterol reading was 274, which was 
considered high risk.  The examiner diagnosed 
hypercholesterolemia.

While veteran currently has a condition which first manifest 
in service, the Board finds that the condition, an elevated 
level of cholesterol, or hypercholesterolemia, is not a 
disability for VA purposes, or for which VA benefits may be 
granted.  Hypercholesterolemia is defined as "excess 
cholesterol in the blood."  W. B. Saunders Co., Dorland's 
Illustrated Medical Dictionary (27th ed. 1988).  Therefore, 
the Board finds that a high level of cholesterol, exhibited 
only by abnormal or elevated laboratory readings, is neither 
a disease nor an injury such that it can be considered a 
disability.  In the absence of any chronic disability, 
manifested by a high level of cholesterol, or by 
hypercholesterolemia, there is no current disability for 
which service connection may be established.  

Additionally, there is no evidence that the elevated 
cholesterol levels are connected to disease or injury in 
service.  So, for this reason as well, the claim is not well 
grounded.  

As there is no current diagnosis of any condition which may 
be considered a disability due to the veteran's high 
cholesterol level, the veteran's claim fails to show the 
required elements of a well grounded claim, which require the 
presence of a current disability in order to establish 
service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

C.  Joint Pain of the Neck, Hands, and Right Elbow

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a disability manifested by 
joint pain of the neck, hands, or right elbow during service; 
(2) whether he currently has a disability manifested by joint 
pain of the neck, hands, and right elbow; and if so, (3) 
whether any current disability manifested by joint pain of 
the neck, hands, and right elbow is etiologically related to 
his service or to any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records reveals 
that on February 19, 1987, he complained of a stiff neck for 
four days which was worsening.  There was no known injury, he 
had awakened with the problem.  There was a limited range of 
motion on left lateral movement.  Muscles were tight and 
tender.  There was no upper extremity weakness or sensory 
loss.  The examiner diagnosed acute cervical sprain.

An April 2, 1990, service medical record show that the 
veteran complained of right hand pain four days ago.  He 
denied trauma to the hand.  He stated that it felt bruised, 
strained, or cramped.  The pain was localized at the level of 
the ulnar edge of the right hand.  Opposition of the finger 
was painful.  There was no paresthesia of the fingers.  The 
examiner diagnosed muscular pain and prescribed Motrin.

A January 7, 1991, service medical report notes that the 
veteran complained of reoccurring chronic hand pain which 
hurt in his work while typing page shuffling.  The examiner 
diagnosed arthritis of the hands secondary to typing.  A 
January 7, 1991, service radiologic consultation report of 
the right hand found an X-ray of the right hand to be normal.  
A January 22, 1991, service medical record shows that an X-
ray of the veteran's right hand was normal.  The examiner 
provided an assessment of "right hand normal."

A January 14, 1992, service medical report shows that the 
veteran complained of right shoulder pain when lifting above 
the head, with no trauma.  Tenderness of the right shoulder 
was increased with abduction.  There was no heat, erythema, 
or edema.  The examiner diagnosed bursitis.  A January 14, 
1992, service radiologic consultation report shows that an 
examination of the right shoulder revealed no evidence of 
acute fracture, dislocation or significant bony abnormality.  
A January 23, 1992, service medical report notes that the 
veteran was informed that the X-ray was within normal limits 
for the shoulder.

The veteran's November 1993 separation examination found his 
head, face, neck, and scalp; upper extremities; lower 
extremities; and spine, and other musculoskeletal functions 
to be normal.  The veteran indicated on the accompanying 
report of medical history that he did not know whether he 
had, or had ever had, arthritis, rheumatism, or bursitis.  He 
noted frequent joint pain of the hands which he treated with 
Naprosyn or Ibuprofen.  The examiner noted that the veteran 
complained of painful joints in the hands and fingers since 
1991, treated with Naprosyn, with no complications.  Aside 
from other conditions not relevant to this claim, the veteran 
denied all other significant medical or surgical history.

A February 4, 1994 service medical report notes that the 
veteran complained of a stiff neck or muscles in the scapular 
area.  It started 24 hours before and was slowly worsening.  
The pain was located over C7 and could radiate up and down 
the spine.  It was worse with movement.  There was a minimal 
ache is he held still.  He stated that he had muscle spasms 
in the past.  There was a decreased range of motion of the 
neck in all planes.  There was no crepitus.  The trigger 
point was C7.  The examiner diagnosed a trigger point, and 
proposed to rule out degenerative joint disease of the 
cervical spine.  A February 4, 1994, service radiologic 
consultation report of X-rays of the cervical spine found 
normal alignment without evidence of significant degenerative 
disease.  There was no foraminal encroachment.  The 
paraspinous soft tissues were unremarkable.  The examiner 
concluded that the cervical spine series was normal.

An August 1994 VA general medical examination notes that the 
veteran complained of muscle and joint pain in the neck and 
hands.  The veteran stated that in 1988 while in Belgium he 
started having stiffness and puffiness bilaterally in his 
hands, with no history of trauma.  He was placed on 
Ibuprofen, resulting in resolution of his symptoms.  He also 
stated that he had three to four episodes of neck stiffness, 
treated with Ibuprofen, Naprosyn, or Flexeril.  These 
episodes occurred about two to three times per year and 
generally lasted one week.  He had episodes of stiffness in 
his hands or neck that could last up to a month.  The 
symptoms were worse when he was exposed to cold, damp 
weather.  The veteran stated that he was currently beginning 
to have problems in his right elbow with pain and stiffness.  
He had trouble reaching his back due to stiffness.  Objective 
examination found the veteran a medium built, well nourished 
male.  Gait was normal.  Examination of neck was normal.  
Objective examination of the musculoskeletal system found no 
evidence of diseases or injury.  No scars were present.  
There was no joint swelling or tenderness.  There was a full 
range of motion of the joints of the upper and lower 
extremities.  There was no muscle atrophy present.  The 
examiner diagnosed joint pain and stiffness.

An August 1994 VA hand, thumb, and fingers examination found 
no anatomical defects present.  There were no functional 
defects.  The veteran was able to touch his thumb to his 
fingers without difficulty.  He was able to touch the tips of 
his digits to the median transverse fold of the palm.  He had 
a normal grip at 5+.  He had normal strength and dexterity of 
the hands bilaterally.  The examiner diagnosed pain and 
stiffness in the hands bilaterally.  The accompanying 
radiological consultation report of X-rays of the right and 
left hand found no bone or joint abnormality present, and the 
examiner provided an impression of a normal examination.

An August 1994 VA joints examination found no swelling 
deformity, or impairment of the hands.  There was a full 
range of motion of the digits of the hands bilaterally.  The 
right elbow was normal in appearance with no swelling, 
deformity, or impairment such as subluxation or instability.  
There was a full range of motion from 0 degrees to 145 
degrees.  There was tenderness with firm pressure posteriorly 
over the joint.  There was no pain with range of motion.  The 
examiner diagnosed pain and stiffness in the hands 
bilaterally, and in the right elbow.  The accompanying 
radiological consultation report found no bone or joint 
abnormality present, and the examiner provided an impression 
of a normal study.

An August 1994 VA spine examination found no postural 
abnormality or fixed deformity of the cervical spine.  The 
musculature of the cervical area was without spasms or 
tenderness.  There was full range of motion of the cervical 
spine with forward flexion to 30 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 55 degrees.  The examiner provided 
a diagnosis of posterior neck pain.  The accompanying 
radiological consultation report found no compression 
fractures or subluxations.  Disc spaces appeared normal as 
did the spinous processes.  The facet joints and posterior 
elements were preserved.  The paravertebral soft tissues 
appeared normal.  The examiner provided an impression of a 
normal cervical study.

An August 1994 VA muscles examination found no tissue loss, 
no penetrated muscles, no scars, no adhesions, no tendon 
damage, and no bone, joint, or nerve damage.  There was 
normal strength in the major muscle groups of the upper and 
lower extremities at 5+.  There was no evidence of pain at 
the examination with range of motion or palpation over the 
muscle structure.  There was no evidence of muscle hernia.

The Board finds that the evidence does not show any current 
disability manifested by joint pain of the neck, hands, or 
right elbow.  While the examiner has found subjective 
complaints of pain and stiffness, with some findings of 
tenderness, the Board notes that pain is not a disease or 
injury such that it may be considered a disability for VA 
purposes, or for which service connection may be established.  
Pain is merely a symptom.  In the absence of an underlying 
disability, that is, an underlying disease or injury, 
manifesting by means of the pain, service connection may not 
be granted merely for pain.

As there is no current diagnosis of any disability manifested 
by joint pain of the neck, hands, or right elbow, the 
veteran's claim fails to show the required elements of a well 
grounded claim, which require the presence of a current 
disability in order to establish service connection.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  While there is a 
diagnosis of arthritis of the hands in service, that 
diagnosis was not supported by X-ray evidence at the time, 
and upon X-ray the hand was found to be normal.  Furthermore, 
the evidence after service does not show any evidence that 
there is any current arthritis of the hands.

The Board notes that muscle and joint pain are conditions for 
which compensation may be granted if they are shown to the 
result of an undiagnosed illness and the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  38 C.F.R. § 3.317 (1998).  The veteran's service 
records indicate that he served in support of Operation 
Desert Shield/Storm from August 2, 1990, to May 31, 1994, 
however, the veteran was not awarded the Southwest Asia 
service ribbon, nor does the evidence show that he served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  Therefore, consideration pursuant to § 3.317 of 
whether the veteran's subjective complaints of joint pain may 
constitute symptoms of an undiagnosed illness is not 
necessary in this case.  In any event, the Board notes that 
in order for joint or muscle pain to be found to be the 
result of an undiagnosed illness, the evidence must show that 
the muscle or joint pain became manifest during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  However, the veteran's subjective complaints of 
neck pain were first noted in his service medical records on 
February 19, 1987, prior to his service in the Southwest Asia 
theater of operations.  The veteran's complaints or hand pain 
were first recorded on April 2, 1990, also prior to the 
Persian Gulf War.  Therefore, the Board finds that his 
subjective complaints of neck pain and hand pain became 
manifest prior to the Persian Gulf War, and thus did not 
become manifest during any service in Southwest Asia during 
the Persian Gulf War.


The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded, they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the February 1995 statement of the case, and in the above 
discussion.  Specifically, the veteran was informed that in 
order to establish service connection for a disability he 
must provide competent medical evidence verifying the 
existence of the disability, as well as evidence showing a 
link, or nexus, between that disability and service, or 
between that disability and a disease or injury incurred in 
or aggravated by service.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
The representative has not identified one item that the RO 
could have done or should have done that was not done.  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.  


ORDER

Entitlement to service connection for tinnitus is granted.  
Service connection for hearing loss is denied.  Service 
connection for a high cholesterol level is denied.  Service 
connection for joint pain of the neck, hands, and right elbow 
is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


